Case: 11-11011   Date Filed: 08/07/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 11-11010
                     ________________________

                D. C. Docket No. 3:10-cr-00074-MCR-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

GERALD SCHUERER,

                                                    Defendant-Appellant.

                     ________________________

                           No. 11-11011
                     ________________________

                D. C. Docket No. 3:10-cr-00074-MCR-2

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

FAY SCHUERER,

                                                    Defendant-Appellant.
                Case: 11-11011      Date Filed: 08/07/2013      Page: 2 of 3


                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Florida
                           _________________________

                                     (August 7, 2013)

Before MARTIN and BLACK, Circuit Judges, and GOLDBERG, * Judge.

PER CURIAM:

       Gerald and Fay Schuerer appeal their convictions, following a jury trial, for

mail fraud, in violation of 18 U.S.C. § 1341; and fraudulent concealment of

property belonging to a bankruptcy estate, in violation of 18 U.S.C. § 152(1).

Specifically, the Schuerers contend the Government failed to present sufficient

evidence to convict them because: (1) they were not the debtors in Bankruptcy

Case No. 03-4073-LMK for the U.S. Bankruptcy Court for the Northern District of

Florida; (2) there was no admissible evidence that the final order of discharge in

their bankruptcy case was caused to be delivered by the United States Postal

Service; and (3) the jury was provided an erroneous instruction on the concealment

of property count.

       We review de novo whether the evidence was sufficient to sustain a

conviction. United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003). We

view the record in the light most favorable to the verdict, drawing all reasonable

       *
          Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.
                                             2
                Case: 11-11011      Date Filed: 08/07/2013      Page: 3 of 3


inferences and resolving all questions of credibility in favor of the Government.

See id. After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude there is no merit to the Schuerers’

sufficiency arguments and that there was sufficient evidence to convict Gerald and

Fay Schuerer of both counts.

       The Schuerers also request that we remand to the district court for it to

consider whether their trial counsel’s performance was ineffective. However,

“[e]xcept in the rare instance when the record is sufficiently developed, we will not

address claims for ineffective assistance on direct appeal.” United States v.

Verbitskaya, 406 F.3d 1324, 1337 (11th Cir. 2005). “Instead, an ineffective

assistance of counsel claim is properly raised in a collateral attack on the

conviction under 28 U.S.C. § 2255.” United States v. Merill, 513 F.3d 1293, 1308

(11th Cir. 2008) (quotations and alteration omitted). We conclude the record is not

sufficiently developed for an ineffective assistance of counsel claim, and we will

not address it on direct appeal.

       Accordingly, we affirm the Schuerers’ convictions. 1

       AFFIRMED.




       1
          The Schuerers withdrew their cumulative error argument in their Reply Brief and we
therefore do not address it.


                                              3